FILED
                             NOT FOR PUBLICATION                             JAN 24 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IVO PARICHKOV,                                    No. 09-71196

               Petitioner,                        Agency No. A097-635-362

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Ivo Parichkov, a native and citizen of Bulgaria, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001),

and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding based

on the inconsistencies between Parichkov’s medical documentation and his

testimony about the attacks and injuries he suffered from skinheads. See id. at

1043. Further, because the IJ had reason to question Parichkov’s credibility, his

failure to provide corroborating evidence undermines his claim. See id. at 1044-

45. In light of our conclusion regarding the agency’s adverse credibility finding,

we do not reach Parichkov’s pattern or practice contention. In the absence of

credible evidence, Parichkov’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Parichkov’s CAT claim is based on the same evidence that the

agency found not credible, and he points to no other evidence showing it is more

likely than not he would be tortured if returned to Bulgaria, his CAT claim also

fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                     09-71196